UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4245


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CALVIN MANUEL,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:04-cr-00848-PMD-1)


Submitted:   January 4, 2011                 Decided:   February 25, 2011


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant  Federal   Public   Defender,
Charleston, South Carolina, for Appellant. Michael Rhett DeHart,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Calvin       Manuel       appeals      from     the    district       court’s

judgment     revoking     his        supervised      release      and       imposing    an

eight-month prison sentence, followed by two years of supervised

release.      Manuel’s     counsel        has     filed     a    brief      pursuant    to

Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious issues for appeal but questioning whether the

revocation of Manuel’s release and the imposition of sentence

was unreasonable.         Although informed of his right to do so,

Manuel has not filed a supplemental brief.                       The Government has

also declined to file a brief.                 After a thorough review of the

record, we affirm.

           We review the district court’s decision to revoke a

defendant’s    supervised        release       for    an    abuse      of    discretion.

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                            The

district court need only find a violation of a condition of

supervised    release     by     a    preponderance        of    the    evidence.        18

U.S.C. § 3583(e)(3) (2006).               We review factual determinations

informing the conclusion that a violation occurred for clear

error.     United States v. Carothers, 337 F.3d 1017, 1019 (8th

Cir. 2003); United States v. Whalen, 82 F.3d 528, 532 (1st                             Cir.

1996)    (finding   district           court’s       credibility         determinations

concerning evidence presented at a supervised release revocation

hearing not reviewable on appeal).

                                           2
            Here, Manuel was charged with possession of cocaine

base.     The district court found Manuel’s proffer that he did not

know about the drugs in his car not credible.                              In addition, the

court provided reasoning for its determination, and the facts

supported the court’s conclusion.                       In addition to the reasoning

proferred by the Government and adopted by the court, a razor

with cocaine residue was found on top of Manuel’s phone in an

open compartment in his car.                     Thus, we easily conclude that a

preponderance      of    the       evidence          supported     the     district      court’s

findings.         The    district          court       was,       therefore,      statutorily

authorized    to    revoke          supervised         release     and     impose    a   prison

term.    18 U.S.C. § 3583(e)(3).

            Manuel           next      contends            that     his      sentence       was

unreasonable.       A sentence imposed after revocation of supervised

release    should       be    affirmed          if    it   is     within    the     applicable

statutory    maximum         and     is   not        plainly      unreasonable.          United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                      In

making     this    determination,               we     first      consider     whether      the

sentence is unreasonable.                  Id. at 438.             “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”                 United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).                   In making this review, we “follow

generally    the    procedural            and    substantive         considerations        that

                                                 3
[are] employ[ed] in [the] review of original sentences, . . .

with   some       necessary       modifications         to    take       into    account       the

unique    nature         of    supervised        release       revocation         sentences.”

Crudup, 461 F.3d at 438-39.

              A    sentence        imposed      upon    revocation          of    release       is

procedurally        reasonable       if    the      district       court    considered         the

Chapter   Seven         policy     statements        and     the    18    U.S.C.       § 3553(a)

(2006) factors that it is permitted to consider.                                See 18 U.S.C.

§ 3583(e); Crudup, 461 F.3d at 438-40.                        A sentence imposed upon

revocation         of    release     is        substantively         reasonable         if     the

district court stated a proper basis for concluding that the

defendant         should      receive     the       sentence       imposed,       up    to     the

statutory maximum.             Crudup, 461 F.3d at 440.                  Only if a sentence

is   found    procedurally          or    substantively            unreasonable         will    we

“decide   whether          the    sentence      is    plainly       unreasonable.”             Id.

“[T]he    court         ultimately       has    broad      discretion       to    revoke       its

previous sentence and impose a term of imprisonment up to the

statutory maximum.”              Crudup, 461 F.3d at 439.

              When       imposing        sentence,      the        district      court       must

provide individualized reasoning:

       The sentencing judge should set forth enough to
       satisfy the appellate court that he has considered the
       parties’ arguments and has a reasoned basis for
       exercising     his     own     legal    decisionmaking
       authority. . . .   Where the defendant . . . presents
       nonfrivolous reasons for imposing a different sentence
       than that set forth in the advisory Guidelines, a

                                                4
      district judge should address the party’s arguments
      and explain why he has rejected those arguments.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                The

Carter rationale applies to revocation hearings; however, “[a]

court   need   not   be    as    detailed       or       specific    when    imposing        a

revocation     sentence         as   it        must        be      when     imposing         a

post-conviction sentence.”           United States v. Thompson, 595 F.3d

544, 547 (4th Cir. 2010).

            Here, the district court considered Manuel’s arguments

for home confinement and rejected them.                          The court explicitly

considered the Guidelines range as well as many of the statutory

factors that it was permitted to consider when arriving at a

sentence.      In      this     regard,        the       court     mentioned       Manuel’s

culpability and responsibility for the bind he was in, the need

to   keep   Manuel’s      sentence    in   line          with     others    in    the     same

situation, the fact that Manuel’s personal circumstances were

not out of the ordinary, and Manuel’s unsatisfactory conduct

while on supervised release.

            Moreover,       Manuel    faces          a     very     heavy        burden     in

challenging    his     sentence.       Even      if       he     could    show    that     his

sentence was unreasonable, he would still need to show that it

was plainly unreasonable.            A sentence is “plainly unreasonable”

if it “run[s] afoul of clearly settled law.”                        Thompson, 595 F.3d

at 549.     Manuel has flatly failed to make such a showing.                               He


                                           5
was     sentenced    at     the     bottom       of   his    correctly    calculated

Guidelines range.

            In accordance with Anders, we have examined the entire

record in this case for meritorious claims and have found none.

Accordingly,    we    affirm       the    district     court’s      judgment.        This

court    requires    that       counsel   inform      Manuel   in    writing    of    his

right to petition the Supreme Court of the United States for

further review.       If Manuel requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Manuel.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the    court    and     argument     would   not     aid    the

decisional process.

                                                                               AFFIRMED




                                             6